Citation Nr: 1107512	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-17 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran (Appellant) represented by:  Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had active military service from December 1984 to 
December 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  By that rating action, the RO, in part, denied 
service connection for bilateral hearing loss (originally claimed 
as left ear hearing loss).  The Veteran appealed the RO's August 
2004 rating action to the Board. 

In February 2009, the Board remanded the Veteran's claims 
(originally considered by the Board as entitlement to service 
connection for bilateral hearing loss) to the RO for additional 
development, to include scheduling him for a VA audiological 
examination.  This examination was conducted in April 2009.  A 
copy of the examination report is contained in the claims files.  
The case has returned to the Board for appellate consideration. 

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
reflects that the Veteran's right ear hearing loss did not 
originate during military service or until decades thereafter, 
and is not otherwise etiologically related thereto. 






2.  The Veteran's contention that he has right ear hearing loss 
that is related to acoustic trauma during military service is not 
competent evidence.


CONCLUSION OF LAW

The criteria to establish service connection for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit)(as noted by 
citations to "Fed. Cir.") and the United States Court of 
Appeals for Veterans Claims (Court) (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
Federal Circuit held that a comprehensive VCAA letter, as opposed 
to a patchwork of other post-decisional documents (e.g., 
statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, complete VCAA notice as to the claim for service connection 
for right ear hearing loss was not provided until after the 
appealed August 2004 rating decision was issued.  (See March 2009 
letter from the RO to the Veteran).  However, the Veteran was not 
prejudiced from this timing error because the RO readjudicated 
the above-cited claim in an August 2010 supplemental statement of 
the case.  Thus, the Board finds that the essential fairness of 
the adjudication process was not affected by the VCAA timing 
error.

In addition, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection claim 
(those five elements include: Veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date pertaining 
to the disability).  In this case, via the above-cited March 2009 
letter, VA informed the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the claim for service 
connection for right ear hearing loss analyzed in the decision 
below.

Regarding VA's duty to assist the Veteran with his claim for 
service connection for right ear hearing loss, the record 
includes service treatment records (STRs), as well as private and 
VA examination medical records and testimony from an October 2000 
RO hearing.  In addition, in April 2009 and pursuant to the 
Board's February 2009 remand directives, VA examined the Veteran 
to determine the etiology of his right ear hearing loss.  A copy 
of the April 2009 VA examination report is contained in the 
claims files.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's February 2009 remand 
directives for the service connection issue decided.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with)), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that 
there is no further assistance that would be reasonably likely to 
substantiate the claim for service connection for right ear 
hearing loss analyzed in the decision below.

II. Merits Analysis 

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  That an injury 
incurred in service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability for VA 
purposes when the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. § 3.385 (2010).  Alternatively, a hearing 
loss disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or by 
speech recognition scores under the Maryland CNC Test at less 
than 94 percent.  Id.

The Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 
(1993).

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
hearing aids.  38 C.F.R. § 4.16(a) (2010).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran contends that he has right ear hearing loss as a 
result of having been exposed to acoustic trauma during his 
period of active military service.  The Veteran acknowledges that 
he had some post-service occupational noise exposure while 
employed as a firefighter and as a project manager at a 
construction site.  As the Veteran's Report of Separation from 
the Armed Forces (DD 214) reflects that his military occupational 
specialty was a Landing Support Specialist, the Board finds his 
reports of noise exposure credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a)(West 
2002); Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board finds that the preponderance of the evidence is against 
the claim for service connection for right ear hearing loss 
because the competent medical evidence is against a nexus to 
military service. 




The Veteran's STRs contain audiograms that were performed at 
service enlistment in July 1984, as well as in December 1984, 
January 1986, April 1987, and at service separation in November 
1988, reflecting that his auditory thresholds in the frequencies 
of 500, 1000, 2000, 3000 and 4000 were less than 40 decibels in 
the right ear and none of the frequencies were greater than 25 
decibels.  The Veteran's ears were evaluated as "normal" at 
service separation in 1988.

The question to be answered is whether the Veteran currently has 
a right ear hearing loss disability for VA purposes, and, if so, 
whether such disability is linked to the reported in-service 
noise exposure.  The medical evidence shows that the Veteran has 
bilateral hearing loss as defined by VA.  (See April 2009 VA 
audiological examination report, reflecting right ear hearing of 
30 decibels (dB) at 1000 and 3000 Hertz (Hz) and 35 decibels at 
4000 Hz).

A significant lapse in time between service and evidence of post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed Cir. 2000).  The Board finds that the considerable 
gap in time between references to right ear hearing loss 
complaints from service discharge in 1988 to 2009 militates 
against the probative value of the Veteran's account of his 
symptoms prior to 2009.  The Board accordingly finds his account 
concerning the occurrence of his right ear hearing loss symptoms 
prior to 2009 lacks credibility.

As to the medical opinion evidence in this case, the Board notes 
that there is one opinion and it is against the claim.  In April 
2009, a VA examiner opined, after a review of the Veteran's 
reported in-service history of acoustic trauma and review of his 
STRs, that it was not as likely that the Veteran's "current 
hearing loss" was a result of noise exposure that he had 
incurred during military service.  In reaching this conclusion, 
the VA examiner reasoned that there were no standard threshold 
shifts when he compared audiometric results from the Veteran's 
entrance and discharge examination reports.  This opinion is 
consistent with the evidence of record, uncontroverted and weighs 
against the claim for service connection for right ear hearing 
loss.  (See April 2009 VA audio examination report).

Moreover, as there is no evidence of right ear hearing loss 
manifested to a compensable degree within a year of the Veteran's 
discharge from service in 1988, service connection is also not 
warranted for this disability on a presumptive basis. See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board concludes that 
the preponderance of the evidence therefore is against the claim 
for service connection for right ear hearing loss.  As the 
evidence preponderates against the claim, the benefit- of- the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the Veteran's contention that his current right ear hearing 
loss is etiologically related to acoustic trauma during his 
period of military service, he is not medically qualified to 
render such an opinion.  The Board must determine the value of 
all evidence submitted, including lay and medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection 
for the cause of death of her husband, the Veteran, the Court 
holding that medical opinion not required to prove nexus between 
service-connected mental disorder and drowning which caused 
Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge, he is not 
competent to relate his current right ear hearing loss to 
acoustic trauma sustained during military service.  Barr, supra.; 
see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(observing laypersons not competent to state in-service symptoms 
were indicative of rheumatic fever).  


ORDER

Service connection for right ear hearing loss is denied.


REMAND

A review of the claims files reflects that additional evidentiary 
development is necessary prior to final appellate review of the 
claim for service connection for service connection for left ear 
hearing loss.  In particular, while the Veteran underwent a VA 
examination in June 2010, the examination report is not of 
sufficient detail to ensure informed appellate review.  

The Veteran contends that he has left ear hearing loss as a 
result of having been exposed to acoustic trauma during his 
period of active military service.  As noted, the Veteran 
sustained in-service acoustic trauma.  He is also in receipt of 
service connection for tinnitus.  

The medical evidence shows that the Veteran had left ear hearing 
loss as defined by VA at service entrance in July 1984.  (See 
July 1984 service entrance examination report, reflecting left 
ear hearing of 40 dB at 4000 Hz.).  Audiograms conducted in 
December 1984, January 1986, April 1987, and at service 
separation in November 1988, show left ear hearing loss of 50 dB 
at 4000 Hz.  The remainder of the STRs are devoid of any further 
evidence of left ear hearing loss.  The Veteran's ears were 
evaluated as "normal" at service separation in 1988.  

Thus, the above-cited in-service audiometric findings raise an 
aggravation component to the claim for service connection for 
left ear hearing loss--a theory that was not specifically 
addressed either by the Board in it is February 2009 remand or at 
an April 2009 VA audiological examination. As to the latter, the 
examining audiologist noted that the Veteran's current hearing 
loss was not likely the result of noise exposure in service, 
because there "were no standard threshold shifts noted when 
comparing audiometric results from the Veteran's entrance 
examination to (the) Veteran's exit examination."

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-
existing disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003).

A VA medical opinion is necessary to determine the etiology of 
any current left ear hearing loss, to include whether any pre-
existing left ear hearing loss was aggravated by the Veteran's 
period of military service.  See 38 U.S.C.A. § 5103A(d) (West 
2002& Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1. Return the claims folder to the 
audiologist who conducted the April 2009 VA 
examination and its June 2010 addendum.  If 
necessary, schedule the Veteran for an 
additional VA audiological examination to 
determine the etiology of his left ear 
hearing loss.  The following considerations 
will govern the examination:

a. The claims files must be made available 
to and thoroughly reviewed by the examiner 
in connection with the examination, and the 
examiner must acknowledge such receipt and 
review in any report generated as a result 
of the examination.

b. The examiner should review the Veteran's 
statements and testimony, as well as 
service treatment records in conjunction 
with the examination.  Any special 
diagnostic studies deemed necessary should 
be performed.

c. After reviewing the records, examining 
the Veteran, and identifying all 
appropriate symptoms and diagnoses, the 
examiner must provide medical findings or 
opinions responsive to the following 
questions:

(1) On the basis of the clinical record, 
can it be concluded as medically 
undebateable that the Veteran's left ear 
hearing loss preexisted his entry into 
active military service?

(2) If it is found as medically 
undebateable that left ear hearing loss did 
clearly preexist service, can it also be 
concluded as medically undebateable that it 
was not aggravated to a permanent degree in 
service beyond that which would be due to 
the natural progression of the disease?; 
and

(3) If left ear hearing loss is not found 
to have so preexisted service, did it have 
its onset during active military service?

(4)  Explain the medical significance of 
the observation made in the June 2010 
addendum as to no standard threshold shifts 
were noted when comparing audiometric 
results from the Veteran's entrance 
examination to (the) Veteran's exit 
examination.

4.  In formulating the foregoing opinions, 
the VA audiological examiner is requested 
to comment on the following evidence:

(i) July 1984 service entrance examination 
report, reflecting left ear hearing loss of 
40 dB at 4000 Hz;

(ii) Audiograms conducted in December 1984, 
January 1986, April 1987, and at service 
separation in November 1988, showing left 
ear hearing loss of 50 dB at 4000 Hz;  

(iii) March 2007 letter, prepared by David 
Ozimek, PA-C, stating that the Veteran's 
left ear hearing loss appeared to be 
secondary to acoustic trauma sustained 
during military service in 1984; and 

(iv) April 2009 VA examination report, 
containing the VA examiner's opinion that 
it was not as likely that the Veteran's 
"current hearing loss" was a result of 
noise exposure that he had incurred during 
military service.




The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2. After completion of the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate 
the claim for service connection for left 
ear hearing loss on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran in the 
substantive development for his claim for service connection for 
left ear hearing loss. The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the remanded 
issue. The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board, however, takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his service connection 
claim, including reporting for any scheduled VA audiological 
examination, is both critical and appreciated. The Veteran is 
also advised that failure to report for the scheduled 
audiological examination may result in the Board evaluating his 
service connection claim on the evidence of record.  38 C.F.R. § 
3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


